Case 4:19-cv-00669-ALM-CAN Document 56 Filed 03/02/21 Page 1 of 5 PageID #: 321




                       UNITED STATES DISTRICT COURT FOR THE
                            EASTERN DISTRICT OF TEXAS


  CRAIG CUNNINGHAM,                                   §
  Plaintiff,                                          §
                                                      §
  v.                                                  §
                                                      § Cause No. 4:19-cv-00669-ALM-CAN
  Creative Edge Marketing LLC, Terrell                §
  Samuels, John/Jane Does 1-5                         §
                                                      §
                                                      §
  Defendants.


                        SUPPLEMENTAL MOTION TO WITHDRAW


 TO THE HONORABLE JUDGE OF SAID COURT:


       NOW COMES Movant, LELAND MCRAE, attorney of record for the Plaintiff, CRAIG

 CUNNINGHAM in the above styled and numbered cause, who would file this Motion to withdraw

 as counsel in the present cause, and show unto the Court as follows: Movant filed a motion to

 withdraw in the above captioned matter, Docket #54, in order to take a new position with the Hill

 Country Regional Public Defender’s Office. Movant was then ordered to supplement said motion

 by indicating Plaintiff’s consent to Movant’s withdrawal as attorney of record and to further notify

 the Court of Plaintiff’s intention of proceeding pro se or hiring substitute counsel.

                                                II.

                        Movant has been notified by Plaintiff that Plaintiff does not object to

 Movant’s withdrawal from this matter.

                        Movant has also been notified by Plaintiff that he intends to proceed Pro Se,

 representing himself going forward. Plaintiff’s address, phone and email are:


                        Mailing Address: 3000 Cluster Rd, Ste 270-206 Plano, TX
                        Phone: 615-348-1977
                        Email: projectpalehorse@hushmail.com
Case 4:19-cv-00669-ALM-CAN Document 56 Filed 03/02/21 Page 2 of 5 PageID #: 322




        WHEREFORE, PREMISES CONSIDERED, Movant, again, prays that this Honorable

 Court allow the withdrawal of counsel, and that present counsel be released from further obligation

 or duty to the Plaintiff as Attorney of Record.



                                                      Respectfully submitted:




                                                   /s/ Leland McRae
                                                   _____________________________________
                                                   Leland Garrett McRae
                                                   SBN 24086374
                                                   1150 N. Loop 1604 W, Ste 108-461
                                                   San Antonio, TX 78248
                                                   Phone: 210-569-0434
                                                   FAX: 210-493-6080
                                                   EMAIL: leland@lelandmcr




                                     Certificate of Conference

        As required by the Federal Western District of Texas local rules, I certify that I have

 conferred, or made a reasonable attempt to confer, with all other parties, which are listed below

 about the merits of this motion with the following results:

                Neither Defendant has an attorney of record, attempts were made to contact

 Creative Edge Marketing LLC and Terrell Samuels:
Case 4:19-cv-00669-ALM-CAN Document 56 Filed 03/02/21 Page 3 of 5 PageID #: 323




                               ( )    opposes motion

                               ( )    does not oppose motion

                               ( )    agrees with motion

                               ( )    would not say whether motion is opposed

                               (X)    did not return my message regarding the motion




                                              Respectfully submitted:




                                                  /s/ Leland McRae
                                                  _____________________________________
                                                  Leland Garrett McRae
                                                  SBN 24086374
                                                  1150 N. Loop 1604 W, Ste 108-461
                                                  San Antonio, TX 78248
                                                  Phone: 210-569-0434
                                                  FAX: 210-493-6080
                                                  EMAIL: leland@lelandmcrae.com




                                 CERTIFICATE OF SERVICE


        As Attorney of Record for Plaintiff, I do hereby certify that a true and correct copy of the

 above and foregoing motion was provided to the Defendants.
Case 4:19-cv-00669-ALM-CAN Document 56 Filed 03/02/21 Page 4 of 5 PageID #: 324




                                          /s/ Leland McRae
                                          __________________________
                                          Attorney for Plaintiff
Case 4:19-cv-00669-ALM-CAN Document 56 Filed 03/02/21 Page 5 of 5 PageID #: 325
